Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/22/2019, 5/26/2020 and 12/31/2020 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear in that it recites “the magnetic top face of the lamp”.  The term lacks proper antecedent basis.
Claims 9-13 are unclear for their dependence from claim 8.
Claim 14 is unclear in that it recites “the bottom face of the magnetic disc”.  The term lacks proper antecedent basis.
Claims 15-23 are unclear for their dependence from claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horng US 20160348894.
Regarding claim 1, Horng discloses a ceiling fan (Fig. 5) comprising: 
a support unit including an axle (12) and a magnetic disc (111, see Fig. 2 to see the disc shape) fit around the axle; 
a stator (1) fit around the axle (Fig. 5); 
a rotor (2) having a plurality of blades (although not shown in Fig. 5, they are attached to the rotor as shown in Fig. 1) rotatably mounted to the axle; and 
a lamp (3) including a housing (32) and a light emitting portion (31) below a magnetic top face (321) of the housing, wherein the magnetic top face of the housing is attracted to the magnetic disc ([0049]).  
Regarding claim 2, Horng further discloses that the magnetic disc (111) includes a disc portion (111b, Fig. 2) coupled with the axle and at least one magnet coupled (after assembly) with the disc portion (111b) of the magnetic disc.  

    PNG
    media_image1.png
    590
    582
    media_image1.png
    Greyscale
Regarding claim 8, Horng further discloses that the disc portion (111b) has a top face (ceiling side) and a bottom face (floor side) opposite to the top face, and wherein a magnetic top face (ceiling side) of the lamp (3) abuts the bottom face of the disc portion (111b) of the magnetic disc (see annotated figure).  
Regarding claim 13, Horng further discloses that an outer periphery of the disc portion (111b) includes a tapering portion tapering towards the bottom face (note).

    PNG
    media_image2.png
    696
    859
    media_image2.png
    Greyscale
Note: while the basis for the rejection is the embodiment of Fig. 5, the shapes of 111 and 3 of Fig. 5 are the same as the shapes of 111 and 3 in Fig. 2.  A side view of Fig. 2 is shown in Fig. 3. This fact as well as the same reference numbers being used across the different embodiments suggested that the side view of Fig. 3 would equally show the details of 111 and 3 in Fig. 5. 
Regarding claim 14, Horng further discloses that 
the rotor (2) has an installation opening (Fig. 3, see note of claim 13 regarding the use of Fig. 3), 
wherein the lamp (3) includes a guiding protrusion (Fig. 3, portion of housing 32) connected to and protruding from the magnetic top face of the lamp housing per claim 1 (Fig. 3), 
wherein the installation opening is spaced from a bottom face of the magnetic disc (111b) at an axial distance (Fig. 3), and 
wherein the guiding protrusion protrudes (downwardly) from the magnetic top face by a maximum axial height larger than the axial distance (Fig. 3).  

    PNG
    media_image3.png
    698
    1475
    media_image3.png
    Greyscale



Regarding claim 16, Horng further teaches that the guiding protrusion is in a form of a ring connecting to and protruding (downwardly) from the magnetic top face of the housing (Fig. 3), wherein the ring includes an annular wall delimiting a compartment 
    PNG
    media_image4.png
    698
    1475
    media_image4.png
    Greyscale

Regarding claim 17, Horng further teaches that the annular wall is coupled with the magnetic disc by a transition fit or a loose fit (Fig. 3).  
Regarding claim 19, Horng further teaches that the axle (12) is hollow (Fig. 3), wherein the guiding protrusion is a plug engaging with and protruding (downwardly) beyond the magnetic top face (Fig. 3), and wherein the plug is inserted into the magnetic disc (Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horng US 20160348894.
Regarding claim 3, Horng does not teach that the disc portion (111b) of the magnetic disc is non-circular.
It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Applicant has disclosed that having a non-circular shaped disc solves any stated problem or is for any particular purpose beyond the fact that the plate “can be readily engaged with the axle with less effort” (spec., [0073]).  Applicant has not explained how the non-circular shape contributes to the “less effort” and is thus construed a mere opinion. Further it appears that disc of Horng would perform equally well being configured to have a non-circular shape.  Therefore, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify the disc’s shape as taught by Horng by utilizing a non-circular shape as claimed for the purpose of merely engaging the two components. See MPEP 2144.04 (IV)(B).
  
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12, 15, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is novel and non-obvious for the threaded portions of the axle and extension tube engaged together.
Claims 5-7 are allowable for their dependence from claim 4.
Claims 9-12 are novel and non-obvious for the location of the at least one magnet and the spacing which separates the at least one magnet from the bottom face of the disc portion in order have the entire axial height of the engaged magnetic disc and lamp be reduced while the at least one magnet exhibits a sufficient force to properly attract the lamp. 
Claim 15 is novel and non-obvious for the cover’s installation opening’s diameter being smaller than a width of a bottom of the light emitting portion so that the user will not see the internal structure of the lamp when viewed from the10 bottom up. Thus, the ceiling fan looks better and can prevent the intrusion of the dust. 
Claims 18 and 20 are novel and non-obvious for the compartment having a portion “away from the magnetic top face” that expands.  Horng teaches a expansion however it does not teach that the expansion is “away from the magnetic top face”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horng US 10429060 for being the issued patent of the reference used in the rejection.  
Gajewski US 9810227 for a ceiling fan with similar construction features as the disclosed invention. 
Yilmaz US 6244820 Fig. 6 for the magnetic attachment of a fan accessory to a fan base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745